Citation Nr: 1641683	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to a lower back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was last before the Board in October 2015, it was decided in part and remanded in part for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral hip disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's lower back disability is etiologically related to his active service.





CONCLUSION OF LAW

The criteria for service connection for a lower back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for a lower back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Veteran's service treatment records (STRs) show that in December 1976, he reported to Kimbrough Army Hospital at Fort Meade, Maryland, with complaints of a strain of his lower back the previous day.  He also reported radiating pain from the lower back to the buttocks.  The Veteran was given pain medication and placed on light duty for 14 days with instructions not to lift any objects heavier than 25 pounds.

A July 1983 VA treatment note shows the Veteran reported with lower back pain radiating down his right leg.  He reported he had injured his back in service in 1976 and had reinjured it a few weeks prior after heavy lifting.  The treating VA physician gave an impression of lower back pain with radiculopathy.

The Veteran was afforded a VA examination in August 1983.  The examiner noted the Veteran's report of having injured his lower back in service after lifting a heavy mailbox.  The Veteran reported he experienced a sharp pain in his lower back at that time which was treated with pain medication.  He reported that a week afterward, he was hit by a truck door in the lower back.  He reported that since his in-service injuries, he had had sharp pains in his lower back radiating down the posterior aspect of the left leg to the level of the ankle, at times accompanied by numbness in the toes in his left foot and in his right thigh.  He also reported that since his in-service injuries, his lower back always seemed to pull or slip out of place with different movements, including coughing or sneezing.  The Veteran reported in June 1983 he had a severe attack of pain in his lower back while lifting a motorcycle.  The examiner diagnosed the Veteran with L5-S1 radiculopathy secondary to a herniated nucleus pulposus.

A July 2000 private treatment note shows the Veteran reported hurting himself in 1976 when he pulled on a bag, causing muscle and back pain in the lumbar area.  He reported the pain went away about a week later but that he had acute intermittent exacerbations throughout that time and later noticed increasing back pain with left leg numbness.

In a February 2011 statement, the Veteran asserted he had had problems with his back since his December 1976 injury at Fort Meade, which ranged from numbness to severe pain flowing from his lower back down to both legs.
 
The Veteran was afforded an additional VA examination in July 2012.  The examiner noted the Veteran had degenerative disease of the lumbar spine with radiculopathy.  The examiner noted the Veteran's report of his lower back strain in the military in 1976, and that he had had back problems since that time.  The examiner stated that the first documentation available to support disc disease was found in 1983 related to the Veteran's lifting injury.  The examiner noted the Veteran did not complain of back pain upon discharge in 1977.  The examiner stated there was no record suggesting a disc problem in the Veteran's STRs, and there were no follow-up notes following his December 1976 treatment.  The examiner noted there was a 7-year gap in treatment between the Veteran's 1976 injury and his 1983 diagnosis of a disc injury.  Ultimately, the examiner concluded the Veteran's lower back condition was less likely than not incurred in or caused by service.  

In a September 2012 statement, the Veteran asserted that when processing out of the Army, he was not having any back pain, but was experiencing some leg numbness and was not sure where it was coming from.  He stated that once he left the Army, the feeling in his left leg became worse, and he experienced back pain again 3 or 4 months after his April 1977 separation.

In an October 2014 letter, the Veteran's private physician, Dr. P.C. stated that in 1976, the Veteran was moving mail bags at Fort Meade, Maryland, when he sustained a lower back injury, specifically a herniated nucleus pulposus at L5-S1.  Dr. P.C. also stated he had known the Veteran for 23 years.

The Veteran was afforded an additional VA examination in January 2016.  The examiner noted the Veteran's degenerative disc disease of the lumbar spine, but opined that the condition was less likely than not incurred in or related to service.  In this regard, the examiner stated that a chronic lower back condition related to active duty was not evidenced, nor was any nexus to his current lower back condition evidenced.  The examiner also noted the Veteran's post-military occupation was demanding and labor-intensive.  The examiner noted there was a 7-year gap between the Veteran's December 1976 back strain and his 1983 lifting injury, and determined that his current lower back disability was caused by the 1983 injury. 

The Board notes that while both the July 2012 and January 2016 VA examiners acknowledged the Veteran's December 1976 lower back injury, neither examiner discussed the Veteran's complaints of radiating pain to the buttocks from the lower back documented in the STRs.  The Board notes that the presence of radiating pain bears directly upon the severity of the Veteran's in-service injury, and potentially indicates a more serious injury than that contemplated by the July 2012 and January 2016 VA examiners.  In addition, the Board notes that neither examiner provided any rationale as to why the Veteran's lay statements to the effect that he experienced radiating lower back pain ever since his December 1976 injury were not credited.  For these reasons, the Board finds the probative value of the VA examination reports of record to be significantly reduced.

The Board next notes that Dr. P.C.'s October 2014 letter states the Veteran's herniated nucleus pulposus was caused by his December 1976 in-service injury.  The herniated nucleus pulposus was originally diagnosed following the Veteran's 1983 lifting injury, and that injury was subsequently found by the July 2012 and January 2016 VA examiners to be the origin of the Veteran's current lower back disability.  Thus, although Dr. P.C. did not explicitly state that the Veteran's current lower back disability originated in service, his statement constitutes a medical opinion that the Veteran's herniated nucleus pulposus was incurred in service, and the remaining medical evidence of record clearly connects the herniated nucleus pulposus to the Veteran's current lower back disability.  In this regard, the Board notes that Dr. P.C. treated the Veteran for 23 years at the time he authored the letter in question.  As such, the Board finds that due to his direct contact with and treatment of the Veteran for many years, the opinion of Dr. P.C. is entitled to considerable probative weight.

Upon a careful review of the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran's current lower back disability is etiologically related to his active service.  Accordingly, service connection is in order for the Veteran's lower back disability.


ORDER

Service connection for a lower back disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for a bilateral hip disability is decided.

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the record shows the Veteran has reported bilateral hip pain radiating from his lower back.  It is unclear, however, whether he actually has a disorder of either hip.  In this regard, the Board notes that while the Veteran has been diagnosed with rheumatoid arthritis, the medical evidence is unclear as to whether the condition is present in his hips.  In a May 2004 treatment note, a VA physician stated vaguely that the Veteran's hip pain did not seem so consistent with neuropathy, but may represent a myalgia or arthralgia.  In addition, in the October 2014 letter discussed above, Dr. P.C. stated the Veteran's lower back disability resulted in bilateral hip pain which seriously interfered with his ability to stand or walk.  However, Dr. P.C. did not provide any separate diagnosis related to the Veteran's hips.  The Board notes that at his January 2013 Board hearing, the Veteran made clear he was solely claiming that his bilateral hip symptoms were caused by his lower back disability.  Under these circumstances, the Board finds that a remand is warranted in order to afford the Veteran a VA examination to determine whether he has any current bilateral hip disability, and if so, whether the disability or disabilities were caused or have been aggravated by his lower back condition.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of each hip disorder that has been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify any hip disorders that have been present during the period of the claim.  If the examiner determines that no hip disorder has been present during any portion of the period of the claim, the examiner should explain why no diagnosis is warranted. 

If the examiner determines that any hip disorder or disorders have been present for any portion of the period of the claim, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused by the Veteran's lower back disability.

If not, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was permanently worsened by the Veteran's lower back disability.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline level of disability that existed prior to aggravation; and

b) the increased disability which, in the examiner's opinion, is due to his service-connected lower back disability.

The examiner must provide a rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


